ATTACHMENT TO ADVISORY ACTION
Claim Interpretation
Claim 7 requires an optical plate as show in Fig 3, annotated copy shown below. 

    PNG
    media_image1.png
    671
    694
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments have been fully considered. 
	Applicant argues the newly amended claim distinguishes over the cited prior art.
	Examiner agrees that this overcomes the rejection as written, however, Chiu (US 20100140819 A1) would still read on the claim as shown graphically below left, in comparison with instant Fig 3, shown at right, below.
The upper half of the 210b element (i.e., above the parting line) meets the requirements of the new “a part…” limitation. As claimed the newly amended “remaining part” is not distinguished from the lower half of Chu’s 210b element. Although, e.g., instant Fig 3 shows a remaining part to extend beyond the second surface below the plate, the term “maximum periphery” or 


    PNG
    media_image2.png
    573
    1132
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        /LEITH S SHAFI/Primary Examiner, Art Unit 1744